Order denying a preference to the plaintiff in a tort action reversed on the law and the facts, with ten dollars costs and disbursements, the motion granted, and the case set down for trial five days after the entry of the order hereon. The denial of the motion was an improvident exercise of discretion. The plaintiff is a public charge. Before entry in the hospital she was on home relief. The showing of destitution is complete. Under such circumstances the rule is well settled that a preference must be granted. (Hardison v. Byrd, 252 App. Div. 758, and cases cited.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.